Case lioovO57-RoDLC Dummentt FieshiOa18j24 Pagel

Littler Mendelson, P.C,
900 Third Avenue
New York, NY 10022,3298

Nina Massen
212,471,4448 direct
222.583.9600 main
nmassen@littler.com

 

March 18, 2021

 

 

BY ECF FILING ) USDC SDNY

The Honorable Denise Cote | DOCUMENT

United States District Court ELECTRONICALLY FILED
Southern District of New York DOC a:
500 Pearl Street DATE FLED:_3] 14] mal
New York, NY 10007 |

 

 

Re: Andrea Rossbach v. Montefiore Medical Center, Norman Morales and Patricia Veintimilla
19-cv-05758 (DLC)

Dear Judge Cote:

We are counsel to the Defendants in the above-referenced matter, We write jointly with
Plaintiff’s counsel, Mr. Daniel Altaras, to seek an adjournment of the settiement conference to
which the parties were referred by the Court's March 11, 2021 Orders (Dkt. Nos. 63 & 64),

Orders Nos. 63 and 64, which directed the parties to attend a Settlement Conference before
Magistrate Judge Moses, were made in the context of the Court’s decision with respect to
Defendants’ Motion for Partial Summary Judgement. On March 15, 2021, Defendants filed a
letter request for permission to move for dismissal of the remaining claims and for sanctions
against Plaintiff and her counsel, In response, Your Honor ordered Plaintiff to notify the Court
whether she intends to engage an expert. If not, Your Honor established a briefing schedule with
respect to Defendants’ anticipated motion (Dkt. 65). In light of these events, the parties
respectfully request that the Settlement Conference before Magistrate Judge Moses be
adjourned until these issues have been resolved.

We thank Your Honor for your consideration.

Respectfully, Comm Kod A Z.
/s/ Nina Massen

 

Nina Massen 3 (4fe

Ce: Daniel Altaras, Esq., Plaintiff's Counsel

 
